PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/272,887
Filing Date: 11 Feb 2019
Appellant(s): Purohit et al.



__________________
Steven L Nichols
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/8/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/11/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant argues at [AB14] lines 14-15 that claim 10 does not invoke 35 USC 112(f).  Appellant states that the “device” is supported in appellant’s specification as a self-contained block of functionality that can be implemented in hardware, software, firmware or some combination of these.  However the judgment for 112(f) used by the examiner is three prong test containing (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function, and as seen in claim 10 the “device” terms meets these three prongs 

Appellant argues at [AB15] lines 29-31 that the cited prior art does not specifically disclose wherein an application functionality comprises multiple application features.  With respect to this argument examiner respectfully disagrees.  This is because it is seen in the teachings of Nandakumar [0012] lines 6-10 and [0025] lines 16-25 which is able to show the mapping of application feature with functionality where it is seen specifically in [0025] the feature map that is mapping that maps each application feature to the code units associated with the feature functionality where the cart.java code unit functionality is mapped to the features of shopping an checkout thus showing that the functionality can comprise multiple application features, in this case specifically two features,  viewed as the cart is mapped to a plurality of features in this case shopping and checkout feature.  Thus showing the claimed relationship between features and functionality as there is nothing in the claim language that uses the term hierarchy so viewed as these teaching meeting the claim language meaning.

Appellant argues at [AB17] lines 1-4 that the cited prior art does not disclose reporting to a user that a respective application functionality has changed, wherein changes are tracked per application feature and reported per application functionality.  With respect to appellants argument examiner respectfully disagrees.  As stated Zhu Col. 3 lines 29-39 and Col. 7 lines 25-36 is used to show the basics of being able to notify/report to a user when a update/change to a data feature of an application is done 

Appellant argues at [AB19] lines 11-12 that the cited prior art does not disclose that a change to one section is tracked to determine its effect on other section.  With respect to appellant’s argument examiner respectfully disagrees.  First, claim 7 actually recites identifying other sections of the application program instruction set affect by the change.  The claim language is viewed as having a different interpretation of tracking a specific change as tracking is not actually used in the claim language at all, also the language does not limit the claim to only detecting/identifying those other section affected by the change or specify what is meant by affected by the change.  Thus where it is seen in the teachings of Narasimhan [0023] lines 1-4 showing detecting code changes, where it does not appear to be limited thus it can be viewed as the identifying any all code changes including other code changes/section of the application program instruction set affected by the change.

Appellant argues at [AB20] lines 8-10 that the rejection of claim 6 should not be sustained for the same reason as presented with claim 1.  However, as seen the above arguments associated with claim 1 have been addressed thus viewed that the rejection of claim 6 should be sustained.

Appellant argues at [AB20] lines 8-10 that the rejection of claim 6 should not be sustained for the same reason as presented with claim 1.  However, as seen the above arguments associated with claim 1 have been addressed thus viewed that the rejection of claim 6 should be sustained.

Appellant argues at [AB20] lines 14-16 that the rejection of claim 8 should not be sustained for the same reason as presented with claim 1.  However, as seen the above arguments associated with claim 1 have been addressed thus viewed that the rejection of claim 8 should be sustained.

Appellant argues at [AB21] lines 27-29 that similar to claim 1 claim 10 does not disclose wherein changes are tracker per application feature and reported per application functionality.  With respect to appellant’s argument examiner respectfully disagrees.  As seen argued above Zhu Col. 3 lines 29-39 and Col. 7 lines 25-36 is used to show the basics of being able to notify/report to a user when a update/change to a data feature of an application is done thus showing the reporting to a user changes and a form of tracking those data features so as to report the changes.  This in light of the 

Appellant argues at [AB22] lines 1-5 that the cited prior art does not teach a database to map tags to application features, map application functionalities to application functionalities selected by third party subscribers and map application features to application functionalities, wherein an application features maps to multiple application functionality.  With respect to appellant’s argument examiner respectfully disagrees.  In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) as the appellant attacks the Lin and Zhu reference individually for not teaching the specifics of these three types of mapping information.  However it is the combination of references of Nandakumar, Zhu and Lin for teaching these three mappings.  Nandakumar [0012] lines 6-10 and [0025] lines 16-25 which is able to show the mapping of application feature with functionality where it is seen specifically in 


Appellant argues at [AB24] lines 23-25 that the newly cited prior art of claim 15 does not teach mapping different application features to application functionality, wherein an application functionality con comprise multiple applicate feature.  With respect to appellant’s argument examiner respectfully disagrees.  As it was seen argued above Nandakumar [0012] lines 6-10 and [0025] lines 16-25 which is able to show the mapping of application feature with functionality where it is seen specifically in [0025] the feature map that is mapping that maps each application feature to the code units associated with the feature functionality where the cart.java code unit functionality is mapped to the features of shopping an checkout thus showing that the functionality can comprise multiple application features, in this case specifically two features.

Appellant argues at [AB24] lines 25-27 that the newly cited prior art of claim 15 does not disclose mapping application functionalities to application functionalities selected by the third party subscriber.  With respect to appellant’s argument examiner respectfully disagrees.  As seen argued above in Zhu Col. 3 lines 29-26 and Col. 7 lines 25-36 are used to show the specific mapping of map application functionalities to application functionality selected by third party subscriber, where the teachings show the third party being notified where an update to data of an application is done thus 

Appellant argues at [AB24] lines 27- [AB25] line 1 providing notification to the third party that the particular application functionality is changes wherein changes are tracked per application feature and reported per application functionality.  With respect to appellant’s argument examiner respectfully disagrees.  As seen argued above Zhu Col. 3 lines 29-39 and Col. 7 lines 25-36 is used to show the basics of being able to notify/report to a user when a update/change to a data feature of an application is done thus showing the reporting to a user changes and a form of tracking those data features so as to report the changes.  This in light of the teaching of Nandakumar [0012] lines 6-10 and [0025] lines 16-25 seen argued above showing the mapping and association between features and functionality thus viewed as being to have a direct mapped relationship between the application feature and functionality would together be able to show reporting to a user that a respective application functionality has changed, wherein changes are tracked per application feature and reported per application functionality as the mapped relationship between the features and functionality would allow for the reporting to be reflected in functionality with this relationship information between them.



Appellant argues at [AB26] lines 7-9 that the rejection of claim 16 should not be sustained for the same reason as presented with claim 15.  However, as seen the above arguments associated with claim 15 have been addressed thus viewed that the rejection of claim 14 should be sustained.


Appellant argues at [AB26] lines 18-20 that the rejection of claim 22 should not be sustained for the same reason as presented with claim 1.  However, as seen the above arguments associated with claim 1 have been addressed thus viewed that the rejection of claim 22 should be sustained

(1) Grounds of Rejection to be Reviewed on Appeal
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
Conferees:
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),